Citation Nr: 1811082	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-08 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), due to exposure to an herbicide agent.

2.  Entitlement to service connection for type II diabetes mellitus, due to exposure to an herbicide agent.

3.  Entitlement to service connection for superficial parotidectomy with 7th nerve dissection (claimed as mass on right side of face), due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1966.

This case comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at an RO hearing in December 2012.  A transcript of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has CAD, diabetes mellitus, and residuals of a parotidectomy, as a result of  exposure to an herbicide agent while stationed aboard the USS Hassayampa off the coast of Vietnam.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for CAD and diabetes (see 38 C.F.R. § 3.309(e) (2017)) and direct service connection for residuals of his parotidectomy (Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  

The Veteran's personnel records show that he served aboard the USS Hassayampa from November 1965 to August 1966.  During the December 2012 Board hearing, the Veteran testified that his ship was in the Gulf of Tonkin during much of his service.  He further testified that he primarily served as a gunner's mate and that he went ashore to Vietnam on at least three occasions via a long boat in connection with his service.

The United States Court of Appeals for Veterans Claims has held that a fact-based assessment must be made regarding the probability of herbicide spraying in certain offshore areas not traditionally considered inland waterways.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

In an April 2010 PIES (Personal Information Exchange System) response, it was determined that the USS Hassayampa served in the official waters of the Republic of Vietnam from November 1965 to August 1966, during the Veteran's active duty service.  This information, however, does not confirm that the Hassayampa was ever in the inland waterways of Vietnam such that its crewmembers could easily access the Vietnam shore via a long boat.  Because the Veteran has asserted that the USS Hassayampa served in the inland waterways of Vietnam, further development must be conducted to determine where exactly his ship was stationed, and whether those areas meet the definition of an inland waterway in light of the Gray decision.

Accordingly, the case is REMANDED for the following action:

1.  Following the guidelines outlined in M21-1, the AOJ must contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the exact locations of the USS Hassayampa from November 1965 to August 1966 while that ship was in the territorial waters of the Republic of Vietnam. M21-1, IV, ii, 1, H, 28, i.  

2. After the precise locations of the USS Hassayampa during the times noted above are determined, the AOJ must review those locations and address whether the USS Hassayampa ever entered any inland waterway of the Republic of Vietnam.

3.  Following completion of the above, if herbicide agent exposure cannot be verified, issue a formal finding explaining all steps taken and notify the Veteran and his representative.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




